DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/25/2022.  Claims 4 and 14 are canceled.  Claims 1, 6-11, 15-16, and 18-20 are examined.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
Regarding Claim 7:
The recitation “The gas turbine engine of claim [[4]], wherein” (l. 1) is believed to be in error for – The gas turbine engine of claim 1, wherein –.
Regarding Claim 11:
The recitation “the electric motor assembly” (l. 11) is believed to be in error for – the first electric motor assembly –.
The recitation “the electric motor assembly” (l. 17) is believed to be in error for – the second electric motor assembly –.
The recitation “the rotor assembly” (l. 22) is believed to be in error for – the first rotor assembly –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey 2019/0136768 in view of Epstein 2019/0368500. 
Regarding Claim 1, Harvey teaches a gas turbine engine 10 (Fig. 1) defining a radial direction and an axial direction, the gas turbine engine 10 comprising: 
a turbine section 16, 17, 18; 
and a compressor section 13, 14 arranged in serial flow order with the turbine section 16, 17, 1, the compressor section 16, 17, 18 comprising a first stage of compressor rotor blades [a] and a second stage of compressor rotor blades [b] (Annotated Fig. 3, below); 
a first electric motor assembly [c] comprising (Annotated Fig. 3, below): 
a first rotor assembly 130 coupled to, or integrated within, the first stage of compressor rotor blades [a]; 
and a first stator assembly 131 configured for electrical communication with an electricity source (implicit) and operable with the first rotor assembly 130 to rotate the first rotor assembly 130 relative to the first stator assembly 131 and drive the first stage of compressor rotor blades [a] about the axial direction X ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the electric motor assembly [c], therefore it is implicit that the assembly has electrical configuration with an electricity source.);

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
a second electric motor assembly [d] comprising: a second rotor assembly 128 coupled to, or integrated within, the second stage of compressor rotor blades [b] (Annotated Fig. 3, below); and  
a second stator assembly 129 configured for electrical communication with the electricity source (implicit) and operable with the second rotor assembly 128 to rotate the second rotor assembly 128 relative to the second stator assembly 129 and drive the second stage of compressor rotor blades [b] about the axial direction X ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the second electric motor assembly [d], therefore it is implicit that the assembly has electrical configuration with an electricity source.);
the first rotor assembly 130 of the first electric motor assembly [c] is rotatable relative to the second rotor assembly 128 ([0031]; Figs. 2-3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)








Harvey does not teach each of the first rotor assembly and the second rotor assembly are separately controllable by a controller.
Epstein teaches
each of the first rotor assembly 402A and the second rotor assembly 402B are separately controllable by a controller 216 ([0042]; Fig. 4.  Epstein teaches separate controller 216 is provided for each of the first and second rotor system, therefore each rotor system is separately controlled by a controller, as claimed).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Harvey with a controller 216 for each of Harvey’s first rotor assembly 130 and second rotor assembly 128, as taught by Epstein, in order to independently control the low and high speed spools (Epstein; [0042]).
Regarding Claim 6, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the rotor assembly 130 of the first electric motor assembly [c] is rotatable at a speed of rotation that is less (implicit) than a speed of rotation of the second rotor assembly 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).
Regarding Claim 8, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the electricity source is an electric machine [d] coupled to a rotary component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 9, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that is configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).
Regarding Claim 11, Harvey teaches a method for driving a first stage of compressor rotor blades [a] and a second stage of compressor rotor blades [b] for a compressor section 13, 14 of a gas turbine engine 10 about an axial direction X, the gas turbine engine 10 having a turbine section 16, 17, 18 arranged in serial flow order with the compressor section 13, 14 a first electric motor assembly [c] with a first rotor assembly 130 rotatable with the first stage of compressor rotor blades [a], and a second electric motor assembly [d] with a second rotor assembly 128 rotatable with the second stage of compressor rotor blades [b] (Annotated Fig. 3, below), the method comprising:  
providing an electric current to a first stator assembly 131 of the first electric motor assembly [c] from an electricity source (implicit), providing the electric current to the first stator assembly 131 of the first electric motor assembly [c] comprises ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the electric motor assembly [c], therefore it is implicit that the assembly is provided with an electric current from an electricity source.):
rotating the first rotor assembly 130 of the electric motor assembly [c] relative to the first stator assembly 131 of the first electric motor assembly [c]; and driving the first stage of compressor rotor blades [a] about the axial direction X along with the first rotor assembly 130 ([0030-0032]; Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
providing a second electric current to the second stator assembly 129 of the second electric motor assembly [d] from the electricity (implicit), 
providing the second electric current to the second stator assembly 129 of the second electric motor assembly [d] comprises rotating the second rotor assembly 128 of the second electric motor assembly [d] relative to the second stator assembly 129 of the second electric motor assembly [d]; and
driving the stage of second compressor rotor blades [b] about the axial direction X along with the second rotor assembly 128;
the rotor assembly 130 of the first electric motor assembly [c] is rotatable relative to the second rotor assembly 128 ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the second electric motor assembly [d], therefore it is implicit that the assembly has electrical configuration with an electricity source.).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Harvey does not teach each of the first rotor assembly and the second rotor assembly are separately controllable by a controller.
Epstein teaches
each of the first rotor assembly 402A and the second rotor assembly 402B are separately controllable by a controller 216 ([0042]; Fig. 4.  Epstein teaches separate controller 216 is provided for each of the first and second rotor system, therefore each rotor system is separately controlled by a controller, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Harvey with a controller 216 for each of Harvey’s first rotor assembly 130 and second rotor assembly 128, as taught by Epstein, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 15, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	rotating the first rotor assembly 130 at a first rotational speed (rotate with IP spool), and rotating the second rotor assembly 128 at a second rotational speed (rotate with HP spool) that is less (implicit) than the first rotational speed 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).
Regarding Claim 18, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
generating the electric current with an electric machine [d] that is coupled to a rotary component (HP spool) that is rotatable with the turbine component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 19, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that are each configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Epstein, and further in view of Linet 2007/0130959. 
Regarding Claim 7, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1.  However, Harvey in view of Epstein does not teach the rotor assembly of the first electric motor assembly is rotatable at a rotational speed that is less than a rotational speed of the second rotor assembly when the gas turbine engine is operating at a speed greater than a threshold value, and the rotor assembly of the first electric motor assembly is rotatable at a rotational speed that is substantially equal to the rotational speed of the second rotor assembly when the gas turbine engine is operating at a speed less than the threshold value.
Linet teaches that HP and LP bodies (shafts) rotate independently at different speeds and have different operating ranges.  Linet further teaches that LP spool has a range from 900 – 4500 rpms and HP spool has a range from 10000 – 20000 rpms between idle and full speed ([0007]; Linet teaches a threshold value being at idle, at which point LP spool speed is lower than HP spool speed, and below it, implying at the beginning of start up the LP spool speed is about the same to HP spool.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric motor assembly [c] and the second electric motor assembly [d] of Harvey in view of Epstein, and have the first and second rotor assemblies 130, 128 respectively, rotate with the LP spool and HP spool speeds, as taught by Linet, such that the first rotor assembly 130 rotates at a lower speed than the second rotor assembly 128, when the gas turbine engine is operating at a speed greater than a threshold value (idle to full speed) and have the rotational speeds be substantially equal when the gas turbine engine is operating at a speed below the threshold value, in order to provide enough speed for takeoff (Linet; [0007]).   
Regarding Claim 16, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11.  However, Harvey in view of Epstein does not teach rotating the rotor assembly at a first rotational speed, rotating the second rotor assembly at a second rotational speed that is less than the first rotational speed when the gas turbine engine is operating at a speed less than a threshold value, rotating the rotor assembly at a first rotational speed, rotating the second rotor assembly at a second rotational speed that is equal to the first rotational speed when the gas turbine engine is operating at a speed greater than the threshold value.
Linet teaches that HP and LP bodies (shafts) rotate independently at different speeds and have different operating ranges.  Linet further teaches that LP spool has a range from 900 – 4500 rpms and HP spool has a range from 10000 – 20000 rpms between idle and full speed ([0007]; Linet teaches a threshold value being at idle, at which point LP spool speed is lower than HP spool speed, and below it, implying at the beginning of start up the LP spool speed is about the same to HP spool.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric motor assembly [c] and the second electric motor assembly [d] of Harvey in view of Epstein, and have the first and second rotor assemblies 130, 128 respectively, rotate with the LP spool and HP spool speeds, as taught by Linet, such that the first rotor assembly 130 rotates at a lower speed than the second rotor assembly 128, when the gas turbine engine is operating at a speed greater than a threshold value (idle to full speed) and have the rotational speeds be substantially equal when the gas turbine engine is operating at a speed below the threshold value, for the same reason as discussed in rejection of claim 7 above.   
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Epstein, and further in view of Faller 2015/0104335. 
Regarding Claim 10, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 9.  However, Harvey in view of Epstein does not teach there is a one-to-one ratio between the number of magnets and the number of coils, the plurality of magnets being operable with the plurality of coils to rotate the rotor assembly relative to the stator assembly.
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been an obvious matter to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey in view of Epstein, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, in order to produce a rotatory force to rotate the blades and compress the working fluid (Faller; [0003]).   
Regarding Claim 20, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 19.  However, Harvey in view of Epstein does not teach there is a one-to-one ratio between the number of magnets and the number of coils, the plurality of magnets being operable with the plurality of coils to rotate the rotor assembly relative to the stator assembly.
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey in view of Epstein, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, for the same reason as discussed in rejection of claim 10 above.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 04/25/2022, with respect to 35 U.S.C. 102(a)(1) rejections of claims 1, 4, 6, 8-9, 11, 14-15, and 18-19 have been considered but are moot because the arguments refer to the new amendment, and Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741